EXHIBIT 10.19
DEX ONE CORPORATION
RESTORATION PLAN
Effective January 1, 2011

 



--------------------------------------------------------------------------------



 



EXHIBIT 10.19
DEX ONE CORPORATION RESTORATION PLAN
EFFECTIVE JANUARY 1, 2011

1.   Purpose.

     Dex One Corporation (formerly R.H. Donnelley Corporation) previously
established the R.H. Donnelley Corporation Restoration Plan, effective as of
January 1, 2009 (the “Plan”) to benefit highly compensated employees whose
matching contributions or transition contributions under the Dex One Corporation
401(k) Plan are limited by Code Section 401(a)(17) or Code Section 415. Dex One
Corporation, by adoption of this document, amends and restates the Plan
effective as of January 1, 2011, except that the Plan’s name change shall be
effective immediately.

2.   Definitions.       The following terms used in the Plan shall have the
meanings set forth below:

  (a)   “Account” shall mean the Participant’s notional account under this Plan.
    (b)   “Administrator” shall mean the Compensation and Benefits Committee or
its duly authorized delegate. References herein to the Administrator shall be
deemed to include its delegate, if any.     (c)   “Beneficiary” shall mean the
person or persons designated by the Participant in accordance with Section 9.  
  (d)   “Board” shall mean the Board of Directors of Dex One Corporation.    
(e)   “Code” shall mean the Internal Revenue Code of 1986, as amended.     (f)  
“Company” shall mean Dex Media, Inc. and Dex One Corporation and any of its
direct or indirect subsidiaries that adopt the Plan. Company shall also mean Dex
One Service, Inc. as of January 1, 2011.     (g)   “Compensation and Benefits
Committee” shall mean the Compensation and Benefits Committee of the Board.    
(h)   “Eligible Employee” shall mean any person employed by the Company who is
(i) within a ‘select group of management or highly compensated employees’ within
the meaning of ERISA, and (ii) whose transition contribution (or for Plan Years
2009 and 2010, whose matching contribution) under the Qualified Dex One 401(k)
Plan is limited because of application of Code Section 401(a)(17) or Code
Section 415. Notwithstanding the foregoing, a person’s status as an “Eligible
Employee” may be terminated in accordance with Section 3(c).     (i)   “ERISA”
shall mean the Employee Retirement Income Security Act of 1974, as amended.    
(j)   “Investment Direction” shall mean the choice of Investments made upon the
Participant’s election pursuant to Section 5(b).

 



--------------------------------------------------------------------------------



 



  (k)   “Investments” shall mean the investment options that are made available
as the mechanism to calculate hypothetical investment performance on the
Transition Credits and Matching Credits credited to each Participant’s Account
under the Plan.     (l)   “Matching Credit” shall mean, for Plan Years beginning
before December 31, 2010, the amount equal to (i) the maximum amount of matching
contributions that hypothetically could have been credited to the Participant’s
Qualified Dex One 401(k) Plan account for the Plan Year before taking into
account the restrictions of Code Sections 401(a)(17) and 415; less (ii) the
maximum amount of matching contribution that hypothetically could have been made
to the Participant’s Qualified Dex One 401(k) Plan account for the Plan Year
taking into account Code Sections 401(a)(17) and 415. Only Eligible Employees
who make pre-tax deferrals to the Qualified Dex One 401(k) Plan in an amount
equal to the Code Section 402(g) limit for the Plan Year shall receive a
Matching Credit for the Plan Year.         For Plan Years beginning on and after
January 1, 2011, no Eligible Employee shall receive a Matching Credit under the
Plan.     (m)   “Participant” shall mean any Eligible Employee of the Company
who received Transition Credits or Matching Credits pursuant to Section 4. The
term “Participant” shall also mean former employees of the Company who have
Account balances.     (n)   “Plan Year” shall mean each calendar year.     (o)  
“Qualified Dex One 401(k) Plan” shall mean the Dex One 401(k) Plan (formerly the
R.H. Donnelly 401(k) Plan), as amended.     (p)   “Separation from Service”
shall mean the Participant’s “separation from service” within the meaning of
Code Section 409A(a)(2)(A)(i) and applicable regulations and other guidance
thereunder.     (q)   “Transition Credit” shall mean the amount equal to (i) the
transition contributions that would have been credited to the Participant’s
Qualified Dex One 401(k) Plan account for the Plan Year before taking into
account the restrictions of Code Sections 401(a)(17) and 415; less (ii) the
transition contributions credited to the Participant’s Qualified Dex One 401(k)
Plan account for the Plan Year.

3.   Eligibility and Participation.

  (a)   Eligible Employees. Active participation in the Plan shall be limited to
Eligible Employees.     (b)   Continuation of Participation. If a Participant
ceases to be an Eligible Employee in a succeeding Plan Year, then such
Participant shall remain eligible only to continue the deferral of prior
Transition Credits and Matching Credits as and to the extent permitted under the
Plan and under Code Section 409A, but shall not be eligible to receive
Transition Credits and Matching Credits under the Plan after ceasing to be an
Eligible Employee.

3



--------------------------------------------------------------------------------



 



  (c)   Termination of Participation. The Administrator shall be specifically
empowered to terminate the Participant’s status as an Eligible Employee if the
Administrator determines, in its sole and absolute discretion, that such
termination is necessary, appropriate or desirable, including without
limitation, any such termination premised on the Administrator’s determination
or belief that continuation of such Eligible Employee status is, could or might
jeopardize the Plan’s classification as a “top hat” pension benefit plan (within
the meaning of Section 11(b)). Any such Administrator action shall be taken only
in compliance with Section 409A and shall be communicated to the individual.
Except as permitted by Code Section 409A and applicable guidance thereunder, the
Administrator shall not require that any distributions of Accounts be made in
connection with the termination of a Participant’s status as an Eligible
Employee.

4.   Provisions Relating to Transition and Matching Credits.

  (a)   Timing of Credit. Each Plan Year, a Transition Credit (and for Plan
Years beginning before December 31, 2010, a Matching Credit) will be credited to
the Account of each Participant no later than the last day of that Plan Year.  
  (b)   Special Rule Applicable to Transition Credits. No Eligible Employee may
receive Transition Credits for any Plan Year beginning on or after December 31,
2013. Only Eligible Employees who are eligible to receive transition
contributions under the Qualified Dex One 401(k) Plan shall receive a Transition
Credit.     (c)   No Matching Credits for Plan Years After 2010. No Matching
Credits will be provided for periods beginning on and after January 1, 2011.

5.   Accounts.

  (a)   Bookkeeping Accounts. The Company shall establish a separate bookkeeping
account for each Participant and from time to time shall enter therein the
amount to be credited to the Participant’s Account. Within each Participant’s
bookkeeping Account, separate subaccounts shall be maintained to the extent the
Administrator determines it to be necessary or desirable for the administration
of the Plan. Each Participant’s Account shall be credited with the Participant’s
Transition Credits and Matching Credits and shall be credited (or charged, as
the case may be) with the hypothetical investment results determined pursuant to
the Participant’s Investment Directions.     (b)   Investments and Investment
Direction.

  (i)   Subject to the provisions of paragraphs (ii) through (iii) below,
amounts credited to an Account shall be deemed to be invested, pursuant to the
Participant’s Investment Direction, in one or more hypothetical Investments as
may be authorized from time to time by the Administrator. The Administrator may
from time to time change or discontinue any hypothetical Investment vehicle
available under the Plan in its discretion. The Participant’s Account shall be
adjusted from time to time with the hypothetical gains, losses and earnings on
the hypothetical Investments.     (ii)   Subject to the rules established by the
Administrator and subject to the provisions of this Subsection, a Participant
may reallocate amounts credited to his or her

4



--------------------------------------------------------------------------------



 



      Account among one or more of such hypothetical Investment vehicles by
filing with the Administrator a notice in such form and in accordance with such
procedures as the Administrator shall determine from time to time. The
Administrator may in its discretion restrict allocation into or reallocation
into or out of any hypothetical Investment or specify minimum or maximum amounts
that may be allocated or reallocated.     (iii)   The Company may, in its
discretion, establish one or more grantor trusts or purchase one or more
insurance or annuity products and deposit therein amounts of cash, or other
property not exceeding the amount of the Company’s obligations with respect to a
Participant’s Account. If the Company invests such amounts in a manner that
corresponds to the Participant’s Investment Directions, the amounts of
hypothetical income and appreciation and depreciation in value of the
Participant’s Account shall be equal to the actual income on, and appreciation
and depreciation of, the amounts so invested. Notwithstanding the provisions of
this paragraph, the Company is not and shall not be required to make any
investment in connection with the Plan or any Participant’s Investment Direction
under the Plan.

  (c)   Valuation of Accounts. Accounts shall be valued monthly.

6.   Settlement of Accounts.

     A Participant’s Account shall be distributed to the Participant in the
seventh (7th ) month following the Participant’s Separation From Service in a
single cash lump sum payment.

7.   Claim and Appeal Procedures.       The following claim and appeal procedure
shall apply with respect to the Plan:

  (a)   Filing of a Claim for Benefits. If the Participant or Beneficiary (the
“claimant”) believes that he or she is entitled to benefits under the Plan which
are not being paid to him or which are not being accrued for his or her benefit,
he or she shall file a written claim with the Administrator.     (b)  
Notification to Claimant of Decision.

  (i)   Within a reasonable time not to exceed 90 days after receipt of a claim
by the Administrator (or within 180 days if special circumstances require an
extension of time), the Administrator shall notify the claimant of its decision
with regard to the claim. In the event of such special circumstances requiring
an extension of time, there shall be furnished to the claimant prior to
expiration of the initial 90-day period written notice of the extension, which
notice shall set forth the special circumstances and the date by which the
decision shall be rendered.     (ii)   In the case of a claim for benefits
related to disability where disability is not determined by a third party (such
as the Company’s disability insurer or by the Social Security Administration),
then the Administrator will respond within a reasonable period of time not to
exceed 45 days after receipt of the claim. The Administrator may extend this
initial period by an additional 30-day period,

5



--------------------------------------------------------------------------------



 



      provided that the Administrator notifies the claimant in writing prior to
the end of the initial 45-day period. If, prior to the end of the first 30-day
extension period the Administrator determines that, due to matters beyond its
control, a decision cannot be rendered within that extension period, the period
for making the determination may be extended for up to an additional 30 days,
provided that the Administrator notifies the claimant, prior to the expiration
of the first 30-day extension period. The notice of any extension under this
paragraph shall set forth the circumstances requiring an extension, the date as
of which the Plan Administrator expects to render a decision, the standards on
which entitlement to a benefit is based, the unresolved issues that prevent a
decision on the claim, and the additional information needed to resolve the
claim. If the Administrator needs additional information from the claimant to
process the claim, the claimant will have at least 45 days to provide the
specified information, and the deadline for the Administrator to respond to the
claim will be tolled until the claimant provides the information.     (iii)   If
such claim shall be wholly or partially denied, notice thereof shall be in
writing and worded in a manner calculated to be understood by the claimant, and
shall set forth:

  A.   The specific reason or reasons for the denial;     B.   Specific
reference to pertinent provisions of the Plan on which the denial is based;    
C.   A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary;     D.   An explanation of the procedure for review of
the denial and the time limits applicable to such procedures, including a
statement of the claimants right to bring civil action under ERISA §502(a)
following an adverse benefit determination on review; and     E.   In the case
of claim for disability benefits where disability is not determined by a third
party, if an internal rule, guideline, protocol or other similar criterion was
relied upon, a statement that such rule, etc., was relied upon and either a copy
of such rule or a statement that such a rule was relied upon, and that a copy
will be provided free of charge.

  (c)   Procedure for Appeal and Review.

  (i)   Within 60 days following receipt by the claimant of notice denying his
or her claim (or 180 days for a claim relating to disability benefits where
disability is not determined by a third party), in whole or in part, or, if such
notice shall not be given, within 60 days following the last date on which such
notice could have been timely given, the claimant may appeal denial of the claim
by filing a written application for review with the Administrator. Following
such request for review, the Administrator shall fully and fairly review the
original decision denying the

6



--------------------------------------------------------------------------------



 



    claim.Prior to the decision of the Administrator following such review, the
claimant shall be given an opportunity to review relevant documents, records,
and other information free of charge and to submit written comments, documents,
records, and other information relating to the claim for benefits. Any documents
or information submitted by the claimant shall be taken into account by the
reviewer regardless of whether it was submitted or considered in the initial
benefit determination.     (ii)   If the claim is for disability related
benefits where disability is not determined by a third party, the review will be
conducted by a person who was neither the individual who made the initial
determination or a subordinate of that person. The individual reviewing the
decision shall not afford any deference to the initial adverse benefit
determination. If the initial determination was based on a medical judgment, the
Administrator will consult with a health care professional who was not involved
in the original determination. This professional will have appropriate training
and experience in the field of medicine involved in the judgment. The
Administrator will identify to claimant medical or vocational experts whose
advice was obtained in connection with the initial determination.

  (d)   Decision on Review. The decision following such review of a claim denied
in whole or in part shall be made in the following manner:

  (i)   If the Administrator is a committee or board of trustees that holds
regularly scheduled meetings at least quarterly, the Administrator shall make
its decision on appeal no later than the date of the meeting of the
Administrator that immediately follows the Plan’s receipt of a request for
review, unless the request for review is filed within 30 days preceding the date
of such meeting. If the request for review is filed within 30 days preceding the
date of such meeting, the Administrator shall make its decision on review no
later than the date of the second meeting following the plan’s receipt of the
request for review. If special circumstances (such as the need to hold a
hearing) require a further extension of time for processing, the Administrator’s
decision on appeal shall be rendered not later than the third meeting of the
Administrator following the Plan’s receipt of the request for review. If such an
extension of time for review is required because of special circumstances, the
Administrator shall provide the claimant with written notice of the extension,
describing the special circumstances and the date as of which the
Administrator’s decision will be made, prior to the commencement of the
extension. The Administrator shall notify the claimant of the Administrator’s
decision on appeal as soon as possible, but not later than 5 days after the
benefit determination is made.         If the Administrator is not a committee
or board of trustees that holds regularly scheduled meetings at least quarterly,
the Administrator shall make its decision on the appeal within a reasonable
period of time, but in no event no later than 60 days (or 45 days for a claim
relating to disability benefits where disability is not determined by a third
party) after its receipt of the request for review. The Administrator may extend
this initial period for responding to the claim by an additional 60-day period
(or 45-day period for a claim relating to disability benefits where disability
is not determined by a third party), provided that the

7



--------------------------------------------------------------------------------



 



      Administrator notifies the claimant in writing prior to the end of the
initial 60-day period (or 45-day period for a claim relating to disability
benefits where disability is not determined by a third party) of the need for
the extension and the date by which a determination will be made.     (ii)  
With respect to a claim that is denied in whole or in part, notice of the
decision following such review shall be written in a manner calculated to be
understood by the claimant and shall set forth:

  A.   The specific reason or reasons for the decision;     B.   Specific
reference to pertinent provisions of the Plan on which the decision is based;  
  C.   Statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to and copies of all documents relevant to the
claimant’s claim; and     D.   Statement describing the claimant’s right to
bring an action under Section 502(a) of ERISA; and     E.   In the case of claim
for benefits related to disability where disability is not determined by a third
party:

     (1) If an internal rule, guideline, protocol or other similar criterion was
relied upon, the notice shall include a statement that such rule, etc., was
relied upon, and either a copy of such rule or a statement that such a rule was
relied upon, and that a copy will be provided free of charge; and
     (2) The notice shall include the following statement: “You and your plan
may have other voluntary alternative dispute resolution options, such as
mediation. One way to find out what may be available is to contact your local
U.S. Department of Labor office and your state insurance regulatory agency.”

  (iii)   The decision of the Administrator shall be final and binding upon all
Participants, Beneficiaries and other persons.

  (e)   Action by Authorized Representative of Claimant. All actions set forth
in this Section 7 to be taken by the claimant may likewise be taken by a
representative of the claimant duly authorized by him to act on his or her
behalf on such matters. The Administrator may require such evidence as it may
reasonably deem necessary or advisable of the authority of any such
representative.     (f)   Exhaustion of Administrative Remedies and Deadline for
Filing Suit. A claimant must exhaust his or her administrative remedies under
the Plan before filing a suit for benefits, and until the claimant exhausts such
remedies he or she shall be barred from filing suit to recover benefits under
the Plan. A claimant who has exhausted his or her administrative remedies must
file suit no later than 180 days after the Administrator makes a final
determination to deny the claim pursuant to Section 7(d), and a claimant who
fails to file suit within such time limit shall be forever barred from filing
suit to recover on the claim.

8



--------------------------------------------------------------------------------



 



8.   Amendment, Termination and Adjustments.

     The Compensation and Benefits Committee shall have the power to amend or
terminate the Plan at any time for any reason, provided that no such action
shall have the effect of (i) reducing the value of or otherwise compromising any
Participant’s Account as of the date of such amendment or termination, or
(ii) changing the provisions of the Plan applicable to any Participant or
Beneficiary in a manner that would trigger the additional taxes provided under
Code Section 409A(a)(1)(B). Notwithstanding the foregoing, the Compensation and
Benefits Committee shall have the power to amend this Plan from time to time
without the consent of any Participant or other party to the extent the
Compensation and Benefits Committee deems necessary or appropriate to preserve
the intended tax treatment of benefits payable hereunder.

9.   Designation of Beneficiary.

     Each Participant shall have the right to designate one or more
Beneficiaries to receive payment of the Participant’s Account in the event of
the Participant’s death before the Participant’s Account has been fully
distributed to the Participant. A Participant shall designate one or more
Beneficiaries by executing the beneficiary designation form prescribed from time
to time by the Administrator and filing the same with the Administrator. Any
such designation may be changed at any time by execution of a new designation in
accordance with this Section. If no such designation is on file with the
Administrator at the time of the death of the Participant or if such designation
is not effective for any reason, as determined by the Administrator, then the
designated Beneficiary or Beneficiaries to receive such benefit shall be the
Participant’s surviving spouse, if any, or, if none, the Participant’s estate.
No Beneficiary designation or change thereto shall be effective until it has
been received by the Administrator.

10.   Administration.

  (a)   The Plan shall be administered by the Administrator. The Administrator
shall have the discretionary powers and authority as are necessary for the
proper administration of the Plan, including, but not limited to, the
discretionary power and authority to:

  (i)   Determine whether an individual is an Eligible Employee;     (ii)  
Interpret the Plan and other documents, decide questions and disputes, supply
omissions, and resolve inconsistencies and ambiguities arising under the Plan
and other documents, which interpretations and decisions shall be final and
binding on all Participants and beneficiaries;     (iii)   Make any other
determinations that it believes necessary or advisable for the administration of
the Plan;     (iv)   Establish rules, regulations and forms of agreements and
other instruments relating to the administration of the Plan not inconsistent
with the Plan;     (v)   Maintain any records necessary in connection with the
operation of the Plan;     (vi)   Retain counsel, employ agents, and provide for
such clerical, accounting, actuarial, and consulting services as it deems
necessary or desirable to assist it in the administration of the Plan;

9



--------------------------------------------------------------------------------



 



  (vii)   Make benefit payments and determine benefit decisions upon claims and
appeal to the extent it has the authority to make such claim and appeal
determinations under Section 7; and     (viii)   Otherwise administer the Plan
in accordance with its terms.

  (b)   In its absolute discretion, the Administrator may delegate all or any
part of its authority hereunder and other administrative duties of the
Administrator to an employee or a committee composed of employees of the Company
and/or members of the Board and all reference to the Administrator in the Plan
shall be deemed to include any such delegate to the extent authorized by such
delegation. Decisions and determinations made by the Administrator or a director
or employee or committee of directors or employees acting within the scope of
authority delegated by the Administrator shall be final and binding upon all
persons. No determination of the Administrator in one case shall create a bias
or retroactive adjustment in any other case.     (c)   The costs of
administering the Plan shall be borne by the Company unless and until the
Administrator notifies Participants that such costs will be imposed on
Participants. No costs may be charged to or against Participant Accounts
retroactively. Any costs charged against Participants Accounts shall be
allocated in an equitable manner as determined by the Administrator.     (d)  
Each member of the Administrator shall be entitled to, in good faith, rely or
act upon any report or other information furnished to him or her by any
director, officer or other employee of the Company, the Company’s independent
certified public accountants, or any executive compensation consultant, legal
counsel, or other professional retained by the Company to assist in the
administration of the Plan. To the maximum extent permitted by law, no member of
the Administrator, nor any person to whom ministerial duties have been
delegated, shall be liable to any person for any action taken or omitted in
connection with the interpretation and administration of the Plan.     (e)   To
the extent permissible under applicable laws, the Company shall indemnify all of
its employees and directors involved in the administration of the Plan against
any and all claims, losses, damages, costs and expenses, including attorney’s
fees, incurred by them, and any liability, including any amounts paid in
settlement with their approval, arising from their action or failure to act,
except when the same is judicially determined to be attributable to their gross
negligence or willful misconduct.

11.   General Provisions.

  (a)   Funding. The Plan is unfunded. All benefits will be paid from the
general assets of the Company.     (b)   “Top Hat” Pension Benefit Plan. The
Plan is an “employee pension benefit plan” within the meaning of ERISA. However,
the Plan is unfunded and maintained for a select group of management or highly
compensated employees of the Company and, therefore, it is intended that the
Plan will be exempt from Parts 2, 3 and 4 of Title I of ERISA. The Plan is not
intended to qualify under Section 401(a) of the Code.

10



--------------------------------------------------------------------------------



 



  (c)   Assignment. Other than by will or the laws of descent and distribution,
no right, title or interest of any kind in the Plan shall be transferable or
assignable by a Participant or his or her Beneficiary or be subject to
alienation, anticipation, encumbrance, garnishment, attachment, levy, execution
or other legal or equitable process, nor subject to the debts, contracts,
liabilities, engagements or torts of any Participant or his or her Beneficiary.
Any attempt to alienate, sell, transfer, assign, pledge, garnish, attach or take
any other action subject to legal or equitable process or encumber or dispose of
any interest in the Plan shall be void.     (d)   Receipt and Release. Payments
(in any form) to any Participant or Beneficiary in accordance with the
provisions of the Plan shall, to the extent thereof, be in full satisfaction of
all claims to which the payments relate against the Company or any affiliate or
subsidiary thereof, and the Administrator may require such Participant or
Beneficiary to execute a receipt and release to such effect.     (e)  
Unsegregated Funds; Unsecured General Creditor Status Of Participant.

  (i)   Any Account established under this Plan shall be hypothetical in nature
and shall be maintained for bookkeeping purposes only so that gains, losses and
earnings relating to the hypothetical investment of each Participant’s Account
can be credited (or charged, as the case may be). Neither the Plan nor any of
the Accounts (or subaccounts) established hereunder shall represent the
ownership of or beneficial interest in any actual funds or assets. The right of
any person to receive one or more payments under the Plan shall be an unsecured
claim against the general assets of the Company and no Participant or
Beneficiary shall have an interest in, or lien or prior claim upon, any property
of the Company by reason of any rights of such party, or obligations owed to
such party, under the Plan. Any liability of the Company to any Participant or
Beneficiary with respect to a right to payment shall be based solely upon
contractual obligations created by the Plan. No party shall be deemed to be a
trustee of or with respect to any amounts to be paid under the Plan. Nothing
contained in the Plan, and no action taken pursuant to its provisions, shall
create or be construed to create a trust of any kind or a fiduciary relationship
between the Company and a Participant or any other person.     (ii)   The
Company shall be under no obligation to segregate Transition Credits or Matching
Credits and participation in the Plan shall constitute an acknowledgment and
agreement by the Participant that such unsegregated funds belong absolutely and
unconditionally to the Company and are subject to the claims of the Company’s
general creditors.     (iii)   The Company may (but shall not be obligated to)
establish a trust or trusts, or such other investment or accounting devices as
the Administrator shall deem appropriate, advisable or desirable, which may take
the form of grantor trusts, may be revocable or irrevocable, and may have
independent trustees. If any such trusts or other devices are established
(including but not limited to trusts or devices described in Section 5(b)(iii)),
then so long as they are maintained, the assets of such trusts or devices will
be subject to the claims of creditors of the Company in the event the Company
becomes insolvent. To the extent that the assets of such trusts or other devices
are insufficient to pay benefits due under the

11



--------------------------------------------------------------------------------



 



      Plan, such benefits shall be paid by the Company from its general assets.
Neither Participants, their Beneficiaries, nor their successors or legal
representatives shall have any right, actual or beneficial, other than the right
of an unsecured general creditor, against the Company or against any of such
trusts or other devices in respect of any portion of a Participant’s Account.
Any trust or other investment or accounting device established in connection
with this Plan shall be designed and administered in a manner that will not
cause amounts to become taxable under Code Section 409A(b).

  (f)   Reservation of Rights. Nothing in the Plan shall be construed to (i)
limit in any way the right of the Company to terminate a Participant’s
employment with the Company; or (ii) be evidence of any agreement or
understanding, expressed or implied, that the Company will employ a Participant
at any particular rate of remuneration.     (g)   Withholding and Reporting. To
the extent permitted under Code Section 409A and applicable regulations and
other guidance thereunder, the Company shall have the right to deduct or
withhold from any and all deferrals and from all payments hereunder any taxes
required by law to be withheld from a Participant or Beneficiary with respect to
such payments. Each Participant’s Matching Credits and Transition Credits shall
be reported annually on IRS Form W-2 or IRS Form 1099 as may be required by law.
To the extent permitted under Code Section 409A and applicable regulations and
other guidance thereunder, the Administrator may accelerate the time or schedule
of payment of any portion of the Account in order to pay taxes due or required
to be withheld in connection with the Account, including but not limited to
additional taxes that become due pursuant to Code Section 409A.     (h)   Delay
of Payments. Notwithstanding the provisions of Section 7, the Company may delay
any payment due to the Participant or Beneficiary hereunder if the Administrator
determines that the delay is permitted under Code Section 409A and applicable
guidance thereunder and that the delay is necessary (i) to comply with Federal
securities laws or other applicable laws, (ii) to preserve the Company’s
deduction with respect to the payment, or (iii) to preserve the Company’s
ability to continue as a going concern.     (i)   Number and Gender. Wherever
appropriate herein, words used in the singular shall be considered to include
the plural and words used in the plural shall be considered to include the
singular. The masculine gender, where appearing in the Plan, shall be deemed to
include the feminine gender.     (j)   Headings. The headings of sections and
paragraphs herein are included solely for convenience, and if there is any
conflict between such headings and the text of the Plan, the text of the Plan
shall control.     (k)   Deferred Compensation. The Company intends that amounts
payable to a Participant or Beneficiary pursuant to the Plan shall not be
included in income for federal, state, or local income tax purposes until the
benefits are actually paid or delivered to such Participant or Beneficiary.
Accordingly, this Plan shall be interpreted and administered consistently with
the requirements of Code Section 409A, as amended or supplanted from time to
time, and current and future guidance thereunder.

12



--------------------------------------------------------------------------------



 



  (l)   No Tax Representations. The Company and the Administrator do not
represent or guarantee to any Participant or Beneficiary that any particular
federal or state income, payroll or other tax treatment will result from the
Participant’s participation in this Plan. The Participant or Beneficiary is
solely responsible for the proper tax reporting and timely payment of any income
tax or interest for which the Participant or Beneficiary is liable as a result
of the Participant’s participation in this Plan.     (m)   Binding Effect. The
Plan shall be binding upon and inure to the benefit of the Company, its
successors and assigns, and on Participants and Beneficiaries and their
respective heirs, executors and legal representatives.     (n)   Severability.
If any provision of the Plan should for any reason be declared invalid or
unenforceable by a court of competent jurisdiction, the remaining provisions
shall nevertheless remain in full force and effect but shall be interpreted and
administered consistently with the requirements of Code Section 409A.     (o)  
Applicable Law. The Plan shall be construed in accordance with and governed by
the laws of the State of Delaware to the extent not superseded by federal law.

12.   Adoption and Execution.

     The amendments in this amended and restated Plan were approved and adopted
by the Compensation and Benefits Committee of the Board of Directors of Dex One
Corporation on July 27, 2010. Dex One Service, Inc.’s participation in this Plan
as of January 1, 2011, was approved by the Employee Benefits Committee on
September 15, 2010. As evidence of its adoption of this amendment and
restatement of the Plan, the undersigned Company has caused this instrument to
be signed by its duly authorized representative this 15th day of December, 2010.

            DEX ONE CORPORATION
      By   /s/ Gretchen Zech        On behalf of the Compensation and Benefits
Committee             

13